Per Curiam.
Plaintiff had judgment against the county of Middlesex for the storage of a snow plow and services rendered in assem*373bling tractors and plows for clearing snow. The case is entirely devoid of any evidence that a contract was made by an authorized agent of the municipal corporation or had ever been ratified by it. Potter v. Borough of Metuchen, 108 N. J. L. 447; 155 Atl. Rep. 369; Ratajczak v. Board of Education of Perth Amboy, 114 N. J. L. 577; 177 Atl. Rep. 880.
The judgment, therefore, must be reversed.